FILED
                             NOT FOR PUBLICATION                            JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGEL LAURENTIU DOBRICA,                       No. 10-70487

               Petitioner,                       Agency No. A089-554-427

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Georgel Laurentiu Dobrica, a native and citizen of Romania, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Dobrica’s asylum application and original declaration

that he was physically assaulted three times because of his Roma ethnicity. See

Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011). Dobrica’s explanation

does not compel a contrary conclusion. See id. at 974. In the absence of credible

testimony, Dobrica’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Dobrica’s CAT claim is based on the same testimony the agency

found not credible, and he points to no other evidence showing it is more likely

than not he will be tortured if returned to Romania, his CAT claim also fails. See

id. at 1156-57; Shrestha, 590 F.3d at 1048-49.




                                         2                                    10-70487
      Contrary to Dobrica’s contentions, the BIA sufficiently addressed his

withholding of removal and CAT claims. See Farah, 348 F.3d at 1156; Lopez v.

Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004) (“[t]he [BIA] does not have to

write an exegesis on every contention.”).

      PETITION FOR REVIEW DENIED.




                                            3                                 10-70487